Exhibit 10.4

 

NONSTATUTORY STOCK OPTION

 

Non-transferable

 

GRANT TO

 

(the “Optionee”)

 

the right to purchase from Premiere Global Services, Inc. (f/k/a PTEK Holdings,
Inc.) (the “Company”)

 

shares of its common stock, $0.01 par value, at the price of $             per
share

 

pursuant to and subject to the provisions of the Premiere Global Services, Inc.
2004 Long-Term Incentive Plan (the “Plan”) and to the terms and conditions set
forth on the following page.

 

Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the Options shall vest and become exercisable in accordance
with the following schedule:

 

Continuous Status as a Participant

after Grant Date

--------------------------------------------------------------------------------

 

Percent of Option Shares Vested

--------------------------------------------------------------------------------

Less than 1 Year

  0%

1 Year

  33%

2 Years

  33%

3 Years

  34%

 

IN WITNESS WHEREOF, Premiere Global Services, Inc., acting by and through its
duly authorized officers, has caused this Agreement to be executed as of the
Grant Date.

 

PREMIERE GLOBAL SERVICES, INC.

By:

 

 

--------------------------------------------------------------------------------

    L. Scott Askins

Its:

  Senior Vice President – Legal and General Counsel

Grant Date:                             

Accepted by Optionee:

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Grant of Option. Premiere Global Services, Inc. (the “Company”) hereby grants
to the Optionee named on Page 1 hereof (“Optionee”), under the Premiere Global
Services, Inc. 2004 Long-Term Incentive Plan (the “Plan”), stock options to
purchase from the Company (the “Options”), on the terms and on conditions set
forth in this agreement (this “Agreement”), the number of shares indicated on
Page 1 of the Company’s $0.01 par value common stock, at the exercise price per
share set forth on Page 1. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.

 

2. Vesting of Options. The Option shall vest and become exercisable in
accordance with the schedule shown on Page 1 of this Agreement. Notwithstanding
the foregoing vesting schedule, upon Optionee’s death or Disability during his
or her Continuous Status as a Participant, all Options shall become fully vested
and exercisable.

 

3. Term of Options and Limitations on Right to Exercise. The term of the Options
will be for a period of ten years, expiring at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the Options will lapse prior to the Expiration Date upon
the earliest to occur of the following circumstances:

 

(a) Three months after the termination of Optionee’s Continuous Status as a
Participant for any reason other than (i) for Cause or (ii) by reason of
Optionee’s death or Disability.

 

(b) Twelve months after the date of the termination of Optionee’s Continuous
Status as a Participant by reason of Disability.

 

(c) Twelve months after the date of Optionee’s death, if Optionee dies while
employed, or during the three-month period described in subsection (a) above or
during the twelve-month period described in subsection (b) above and before the
Options otherwise lapse. Upon Optionee’s death, the Options may be exercised by
Optionee’s beneficiary designated pursuant to the Plan.

 

(d) 5:00 p.m., Eastern Time, on the date of the termination of Optionee’s
Continuous Status as a Participant if such termination is for Cause.

 

The Committee may, prior to the lapse of the Options under the circumstances
described in paragraphs (a), (b), (c) or (d) above, extend the time to exercise
the Options as determined by the Committee in writing. If Optionee returns to
employment with the Company during the designated post-termination exercise
period, then Optionee shall be restored to the status Optionee held prior to
such termination but no vesting credit will be earned for any period Optionee
was not in Continuous Status as a Participant. If Optionee or his or her
beneficiary exercises an Option after termination of service, the Options may be
exercised only with respect to the Shares that were otherwise vested on
Optionee’s termination of service.

 

4. Exercise of Option. The Options shall be exercised by (a) written notice
directed to the Director, Stock Plan Management of the Company or his or her
designee at the address and in the form specified by the Secretary from time to
time and (b) payment to the Company in full for the Shares subject to such
exercise (unless the exercise is a broker-assisted cashless exercise, as
described below). If the person exercising an Option is not Optionee, such
person shall also deliver with the notice of exercise appropriate proof of his
or her right to exercise the Option. Payment for such Shares shall be in (a)
cash, (b) Shares previously acquired by the purchaser, which have been held by
the purchaser for such period of time, if any, as necessary to avoid variable
accounting for the Option, or (c) any combination thereof, for the number of
Shares specified in such written notice. The value of surrendered Shares for
this purpose shall be the Fair Market Value as of the last trading day
immediately prior to the exercise date. To the extent permitted under Regulation
T of the Federal Reserve Board, and subject to applicable securities laws and
any limitations as may be applied from time to time by the Committee (which need
not be uniform), the Options may be exercised through a broker in a so-called
“cashless exercise” whereby the broker sells the Option Shares on behalf of
Optionee and delivers cash sales proceeds to the Company in payment of the
exercise price. In such case, the date of exercise shall be deemed to be the
date on which notice of exercise is received by the Company and the exercise
price shall be delivered to the Company by the settlement date.

 

5. Beneficiary Designation. Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of Optionee hereunder
and to receive any distribution with respect to the Options upon Optionee’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights hereunder is subject to all terms and conditions of this
Agreement and the Plan and to any additional restrictions deemed necessary or
appropriate by the Committee. If no beneficiary has been designated or survives
Optionee, the Options may be exercised by the legal representative of Optionee’s
estate, and payment shall be made to Optionee’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by Optionee at
any time provided the change or revocation is filed with the Company.

 

6. Withholding. The Company or any employer Affiliate has the authority and the
right to deduct or withhold, or require Optionee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Optionee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Options. The
withholding requirement may be satisfied, in whole or in part, at the election
of the Secretary, by withholding from the Options Shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Secretary establishes. If Shares are surrendered to
satisfy withholding obligations in excess of the minimum withholding obligation,
such Shares must have been held by the purchaser as fully vested shares for such
period of time, if any, as necessary to avoid variable accounting for the
Options.

 

7. Limitation of Rights. The Options do not confer to Optionee or Optionee’s
beneficiary designated pursuant to Paragraph 5 any rights of a shareholder of
the Company unless and until Shares are in fact issued to such person in
connection with the exercise of the Options. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Optionee’s service at any time, nor confer upon Optionee any right to
continue in the service of the Company or any Affiliate.

 

8. Stock Reserve. The Company shall at all times during the term of this
Agreement reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of this Agreement.

 

9. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Options may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Options are not assignable or transferable by Optionee
other than by will or the laws of descent and distribution or pursuant to a
domestic relations order that would satisfy Section 414(p)(1)(A) of the Code if
such Section applied to an Option under the Plan; provided, however, that the
Committee may (but need not) permit other transfers. The Options may be
exercised during the lifetime of Optionee only by Optionee or any permitted
transferee.

 

10. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Options upon any Exchange or under any foreign, federal,
or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the exercise of the
Options, the Options may not be exercised in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

 

11. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

 

12. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

 

13. Severability. If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

 

14. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:

 

Premiere Global Services, Inc.

3399 Peachtree Road, N.E.

The Lenox Building, Suite 700

Atlanta, Georgia 30326

Attn: Director, Stock Plan Management

 

or any other address designated by the Company in a written notice to Optionee.
Notices to Optionee will be directed to the address of Optionee then currently
on file with the Company, or at any other address given by Optionee in a written
notice to the Company.

 

 

2